Citation Nr: 1105496	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-17 757	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, including pes planus, plantar fasciitis, and heel 
spurs.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Army from June 
1981 to February 1989.  He was subsequently in the U.S. Army 
Reserves, including on AD from February to May 1991, and a member 
of the Alabama Army National Guard with no periods of AD.  He had 
a number of days of active duty for training (ACDUTRA) each year, 
but only the exact dates of his ACDUTRA service in 2003 and 2004 
have been verified.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Medical nexus opinions are needed to assist in deciding the 
Veteran's claims.  His claims must be developed to consider all 
potential theories of entitlement, including aggravation of a 
pre-existing condition, direct incurrence of a disability 
in service, manifestation during the one-year presumptive period 
after service, and disability that may be proximately due to, the 
result of, or chronically aggravated by service-connected 
disability to otherwise warrant service connection on a still 
additional secondary basis.  See Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004) (indicating that, when determining 
whether a claimant is entitled to service connection, all 
potential theories of entitlement must be considered).

Additionally, since the Veteran appears to have had multiple 
periods of AD or ACDUTRA, all must be considered in deciding his 
claims.

It is already known the Veteran had two periods of AD service - 
from June 1981 to February 1989 and from February to May 1991 - 
and eleven years of additional service in the Reserves and state 
National Guard.  So for each of his claimed conditions, if due to 
disease or injury, it must be determined whether it was 
incurred or aggravated during active military service while on AD 
or ACDUTRA.  And if due to injury (though not disease), there 
also remains the possibility it was incurred in or aggravated 
while on inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 
101(21), (22), (23), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6(a), 
(d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 
(2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 
1 Vet. App. 474, 478 (1991).

National Guard duty, on the other hand, is distinguishable from 
other Reserve service in that a member of the National Guard may 
be called to duty by the governor of their state.  "[M]embers of 
the National Guard only serve the federal military when they are 
formally called into the military service of the United States[; 
a]t all other times, National Guard members serve solely as 
members of the State militia under the command of a state 
governor."  Allen v. Nicholson, 21 Vet.App. 54, 57 (2007).  
"Therefore, to have basic eligibility for Veterans benefits based 
on a period of duty as a member of a state National Guard, a 
National Guardsman must have been ordered into Federal service by 
the President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions of 32 
U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Certain conditions like arthritis and hypertension are considered 
chronic, per se, and therefore, even if not directly incurred 
during active military service, may be presumed to have been 
incurred in service if manifested to a compensable degree of at 
least 10-percenet disabling with one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  It also does not apply to claims predicated 
on ACDUTRA and INACDUTRA service, only AD, and there equally 


are no presumptions of soundness and aggravation concerning 
claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 
1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

If the condition was not directly incurred during AD, then it 
must be determined whether it pre-existed either period of AD 
and, if so, whether it was aggravated by that AD.  If it was not 
incurred in or aggravated during the AD service, then it must be 
determined whether it was incurred in or aggravated by the 
ACDUTRA service.

Turning back now to the facts of this particular case, the 
Veteran's Points Statement indicates he performed 15-30 days of 
ACDUTRA service per year in 1990, 1992, 1997,1998, 1999, 2000, 
2001, 2002, 2003, 2004, and 2005.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with a service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 
38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of 
a disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or a service-
connected disability.  See Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010).



Here, regarding his feet, the Veteran's service treatment records 
(STRs) note bilateral asymmetric pes planus on entrance 
examination in June 1981, so there was documentation of this pre-
existing condition when he began serving on AD in the military 
that same month.  If, as here, a pre-existing disability is noted 
upon entry into service, the Veteran cannot bring a claim for 
service connection for that disability, but he may bring a claim 
for service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him, not VA, 
to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).

There was no such indication or notation of plantar fasciitis 
and/or heel spurs, however, when entering service in June 1981.

The Veteran's STRs also show that, once in service, a right ankle 
strain was diagnosed in April 1982 and a right ankle fracture in 
February 1984.  He had physical therapy for his right ankle in 
March 1984.  His STRs show left ankle strains in February 1984 
and September 1988.  X-rays from September 1988 show evidence of 
an old avulsion fracture superior to the left talus.  There is a 
notation of ankle pain in January 1989, but not specification of 
whether it was affecting the right or left ankle.  An April 2005 
treatment record from B.C.R., M.D., shows plantar fasciitis and 
an April 2005 X-ray shows bilateral calcaneal heel spurs.

So an opinion is needed to determine whether these current foot 
disorders are related to the ankle fractures or strains in 
service or were aggravated by the Veteran's AD or ACDUTRA 
service.

As for his knees, an April 1991 record shows the Veteran twisted 
his left knee playing football.  The diagnosis was a lateral 
collateral ligament (LCL) strain.  In May 1991, he continued to 
complain of left knee pain on running, but X-rays were negative 
and showed a normal left knee.  A December 2003 annual medical 
certificate indicates knee pain treated with Celebrex.  The 
report of the July 2006 VA examination indicates the Veteran has 
congenital bilateral genu valgus deformity of the knees, which 
was not caused by his military service.  


This opinion, however, does not address the additional 
possibility there was aggravation of this pre-existing or 
congenital defect during service.  Generally speaking, a 
congenital defect is not service connectable as a matter of 
express VA regulation because it is not a disease or injury 
within the meaning of applicable legislation for VA compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  The only possible 
exception is if there is evidence of additional disability due to 
aggravation during service of a congenital disease, but not 
defect, by superimposed disease or injury.  VAOPGCPREC 82-90; 
Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  See 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In VAOPGCPREC 82-90, VA's General Counsel held that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, and indicated that 
support for this position could be found in VA regulations 
themselves, noting that sickle cell anemia, although a familial 
disease, was included for rating purposes in the Schedule for 
Rating Disabilities.

A September 2006 letter from B.C.R., M.D., indicates the Veteran 
has degenerative joint disease (i.e., arthritis) in both knees, 
so left and right.  An opinion therefore is needed to determine 
whether his current knee disorders are related to his military 
service, including the ankle injuries described above, 
or alternatively were aggravated by his AD or ACDUTRA service.

Regarding his low back, the Veteran's STRs show treatment for low 
back pain in February 1982.  He was again treated for low back 
pain in November 1982.  The examiner indicated positive sciatica 
into the left leg.  A December 2003 annual medical certificate 
indicates knee pain treated with Celebrex.  A July 2006 VA 
examination diagnosed lumbago, but the examiner determined it was 
not related to the Veteran's relatively minor complaints in 
service.  However, a September 2006 letter from B.C.R., M.D., 
indicates the Veteran has degenerative disc disease (arthritis) 
in his low back, so not just in his knees.  Hence, an opinion is 
needed to determine whether his current low back disorder is 
related to his back injuries in service or was aggravated by his 
AD or ACDUTRA service.

Lastly, concerning his hypertension, the Veteran's STRs show a 
blood pressure reading of 152/102 in November 1987.  He had a 5-
day blood pressure monitoring.  A January 1988 treatment record 
shows blood pressure of 130/80.  A May 1988 treatment record 
shows blood pressure of 140/92.  He had a second 5-day 
blood pressure monitoring with blood pressures of 130/80, 136/80, 
138/90, 142/92, and 140/92.  A May 1991 record shows blood 
pressure of 156/96.  An April 1991 physical indicates a then 
recent elevation of blood pressure during a rain storm.  The 
report of his enlistment physical for the Alabama National Guard 
in April 1997 shows blood pressure of 144/68.  An April 2002 
National Guard physical indicates hypertension since 1991.

The report of the July 2006 VA examination incorrectly states the 
Veteran was diagnosed with hypertension in 1994, and as that 
onset was after military service it is not related to service.  
It is unclear from what source the examiner determined the onset 
of hypertension as 1994, especially given this indication of 
hypertension instead dating back to 1991.  Consequently, the date 
of onset should be clarified and an opinion provided to determine 
whether the Veteran's hypertension initially manifested during 
his AD or ACDUTRA service or, if pre-existing, was aggravated by 
his service.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination to determine the 
etiology of his right foot disability, left 
foot disability, right knee disability, 
left knee disability, and low back 
disability.  

This examiner especially needs to indicate 
the likelihood (very likely, as likely as 
not, or unlikely) these disabilities (1) 
initially manifested during his AD military 
service from June 1981 to February 1989; (2) 
if involving arthritis, alternatively 
manifested within the one-year presumptive 
period following that service, i.e., prior to 
February 1990; (3) initially manifested 
during his second period of AD from February 
to May 1991; (4) if involving arthritis, 
alternatively manifested within the one-year 
presumptive period following that service, 
i.e., prior to May 1992; (5) was incurred in 
or aggravated by one of his periods of 
ACDUTRA service in 1990, 1992, 1997, 1998, 
1999, 2000, 2001, 2002, 2003, 2004, 2005; or 
(6) is otherwise related or attributable to 
his service, including to any the relevant 
ankle, knee and back complaints or diagnoses 
in service.

To assist in making these important 
determinations, the designated examiner must 
review the claims file, including a complete 
copy of this remand, for the Veteran's 
pertinent medical and other history.  

The term "as likely as not" (at least 50 
percent probable) does not mean merely within 
the realm of medical possibility, rather that 
the weight of medical evidence both for and 
against a conclusion such as causation is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the file.



The Veteran is hereby advised that failure to 
report for this scheduled medical 
examination, without good cause, may have 
adverse consequences on these pending claims.  
38 C.F.R. § 3.655

2.  Also schedule the Veteran for a medical 
examination to determine the etiology of his 
hypertension.

This examiner especially needs to indicate 
the likelihood (very likely, as likely as 
not, or unlikely) the Veteran's hypertension 
(1) initially manifested during his AD 
military service from June 1981 to February 
1989; (2) alternatively manifested within the 
one-year presumptive period following that 
service, i.e., prior to February 1990; (3) 
initially manifested during his second period 
of AD from February to May 1991; 
(4) alternatively manifested within the one-
year presumptive period following that 
service, i.e., prior to May 1992; (5) was 
incurred in or aggravated by one of his 
periods of ACDUTRA service in 1990, 1992, 
1997, 1998, 1999, 2000, 2001, 2002, 2003, 
2004, 2005; or (6) is otherwise related or 
attributable to his service.

3.  Then readjudicate these several claims in 
light of the additional evidence.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case (SSOC) 
and give them an opportunity to respond to it 
before returning the file to the Board for 
further consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


